DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are currently pending in the application.

Claim Objections
Claims 1, 6 and 11-12 are objected to because of the following informalities:  
At claim 1 line 10 “pressurized air” should read --the pressurized air--.
At claim 6 line 1 “pressurized air” should read --the pressurized air--.
At claim 6 line 2 “ignition events” should read --the ignition events--.
At claim 11 line 11 and claim 12 line 2 “ignitor” should read --igniter-- for consistency as the latter is used exclusively throughout the specification. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the body” in line 5. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --the body portion--.
Claim 4 recites the limitation “the body” in line 2. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --the body portion--.
Claims 2-6 are rejected for depending upon indefinite base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over BARTLEY (US 9,797,287) in view of RILEY (US 8,925,518).
Regarding claim 1, BARTLEY discloses a method of assisting ignition of a dedicated exhaust gas recirculation (D-EGR) cylinder (156) in a spark-ignited (158) internal combustion engine (100), the D-EGR cylinder having a combustion chamber (self-evident, Fig. 1), comprising: 

BARTLEY further discloses non-EGR cylinders (150,152,154) each also provided with a spark igniter (158) but is silent regarding further features of the spark igniter.
However, RILEY (Fig. 1B) teaches providing a cylinder (104) with a spark igniter (106) having a body portion (206) to which a ground electrode (of 212) is attached (claim does not recite directly attached) and having an air passage (208) within at least a portion of the body (208 passes through 206) for receiving pressurized air (col. 3 lines 42-44) and carrying the pressurized air within the spark igniter (Fig. 1B);
wherein the spark igniter has a spark gap (of spark plug 212) within a combustion chamber (202);
wherein the air passage has an exit port (inherent) in the vicinity of the spark gap of the igniter (“in the vicinity” is broad); and 
providing pressurized air into the spark gap via the air passage prior to ignition events (implied i.a. col. 3 lines 49-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the spark plugs in the cylinders of BARTLEY for pre-chamber igniters as taught by THOMAS because a cylinder with pre-chamber ignition may produce more power than a cylinder ignited by a spark plug due to an increased burn rate in the cylinder, which may reduce an amount of time for knocking combustion to occur and thereby allow ignition timing to be advanced further toward maximum brake torque and a composition of pre-chamber gases may be adjusted during a combustion cycle in order to increase combustion stability of the pre-chamber.
BARTLEY as modified currently teaches providing the D-EGR cylinder with a spark igniter having a body portion to which a ground electrode is attached and having an air passage within at least a portion of the body for receiving pressurized air and carrying the pressurized within the spark igniter; wherein the spark igniter has a spark gap within combustion chamber; wherein the air passage has an exit port in the vicinity of the spark gap of the igniter; and providing pressurized air into the spark gap via the air passage prior to ignition events.
Regarding claim 5, BARTLEY as modified teaches the method of Claim 1.
BARTLEY as modified currently teaches providing a pre-chamber (202, included in pre-chamber igniter previously taught by RILEY) surrounding the spark gap (RILEY Fig. 1B).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over BARTLEY (US 9,797,287) in view of RILEY (US 8,925,518) and THOMAS (US 11,060,443).
Regarding claim 6, BARTLEY as modified teaches the method of Claim 1.
RILEY previously taught the pressurized air step but is silent regarding exactly when the step is performed.
However, THOMAS teaches providing a pressurized air step is performed within several milliseconds prior to ignition (air injection takes place in early compression stroke [col. 16 lines 61-63] and ignition at t5 at 700 CAD [col. 17 lines 28-29] yielding an interval from start of second air injection to start of ignition of approximately 160 CAD which one of ordinary skill would recognize as 7 ms at 4000 rpm, a common high-power operating condition) and that a cylinder with pre-chamber ignition may produce more power than a cylinder ignited by a spark plug due to an increased burn rate in the cylinder, which may reduce an amount of time for knocking combustion to occur and thereby allow ignition timing to be advanced further toward maximum brake torque (col. 1 lines 40-46) and a composition of pre-chamber gases may be adjusted during a combustion cycle in order to increase combustion stability of the pre-chamber (col. 2 lines 18-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to time the pressurized air step, absent specific guidance by RILEY, in the method of BARTLEY as modified to include providing pressurized air within several milliseconds prior to ignition as taught by THOMAS because a cylinder with pre-chamber ignition may produce more power than a cylinder ignited by a spark plug due to an increased burn rate in the cylinder, which may reduce an amount of time for knocking combustion to occur and thereby allow ignition timing to be advanced further toward maximum brake torque and a composition of pre-chamber gases may be adjusted during a combustion cycle in order to increase combustion stability of the pre-chamber.

Regarding the apparent inconsistency between the CAD scale in Fig. 4 and in the specification of THOMAS, it is well known that there are numerous CAD scales used to describe the four-stroke engine cycle. One common scale is CAD after TDC exhaust (CADaTDCe) as shown in Fig. 4 while another is CAD after TDC compression (CADaTDCc) running from 0 CAD at the beginning of the power stroke to 720 CAD at the end of the compression stroke. It appears Fig. 4 of THOMAS was prepared using CADaTDCe while the values provided in the specification are reported in CADaTDCc. As such, one of ordinary skill would recognize the reported value of 700 CAD in col. 17 line 29 as being reported in CADaTDCc and to be equivalent to 340 CADaTDCe as shown in Fig. 4.

Allowable Subject Matter
Claim 1 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and the recitation of “spark igniter” at lines 4, 6, 7 and 8-9 were amended to recite --spark plug--.
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
VAN RY (US 2,625,921) is considered to be the closest prior art of record.
VAN RY discloses an improved spark igniter, the spark igniter having at least a body (10), a terminal (14) at a first end of the body (Fig. 1), a center electrode (16) running through the body to a second end of the body (Fig. 1), and a ground electrode (20) also at the second end of the body (Fig. 1), comprising:

The prior art fails to teach or render obvious the claim limitation “for expelling the pressurized air into a spark gap between the center electrode and the ground electrode” as defined in claim 7 as the air passage of VAN RY is not capable of expelling the pressurized air into the spark gap.
Claims 11-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
GUKELBERGER (US 2018/0223777) and VAN RY (US 2,625,921) are considered the closest prior art of record.
GUKELBERGER discloses an improved internal combustion engine, comprising:
at least one D-EGR (dedicated exhaust gas recirculation) cylinder (34), with remainder of the cylinders being non-EGR cylinders (28,30,32) receiving intake air from an intake manifold (“intake,” Fig. 1A) and exhausting emissions through a main exhaust line (“exhaust,” Fig. 1A); 
a separate intake line (Fig. 1A) for the D-EGR cylinder(s), providing intake air to the D-EGR cylinder independent of the intake manifold (Fig. 1A); 
an EGR loop (Fig. 1A) for delivering EGR from the D-EGR cylinder(s) to the main cylinders via the intake manifold (Fig. 1A); 
an EGR exhaust line (Fig. 1A) connecting the EGR loop to the main exhaust line (Fig. 1A). 
VAN RY teaches an air-assisted spark igniter having at least a body (10), a terminal (14) at a first end of the body (Fig. 1), a center electrode (16) running through the body to a second end of the body (Fig. 1), and a ground electrode (20) also at the second end of the body (Fig. 1), and further having an air passage (Fig. 1, col. 4 lines 20-22) running through at least a portion of the body (at 44) and continuing through at least a portion of the ground electrode (Fig. 1), the air passage having an inlet port (44) for receiving pressurized air (col. 3 lines 32-35) and having an exit port (end of 20).
The prior art fails to teach or render obvious the claim limitation “for expelling the pressurized air into a spark gap between the center electrode and the ground electrode” as defined in claim 11.

Response to Arguments
The following remarks respond to Applicant’s reply filed 11/08/21.
Applicant's arguments, see pg. 7 under 103, have been fully considered but they are not persuasive. Applicant has constructed the claim term “spark igniter” more narrowly than justified under the doctrine of broadest reasonable interpretation. The term is functional in nature and therefore covers spark igniters other than spark plugs including spark-ignition prechamber igniters such as Applicant’s Fig. 6, THOMAS and RILEY. Unlike claims 2, 7 and 11, claim 1 does not recite the air passage at least partly within the ground electrode and therefore the claim reads on spark-ignition prechamber igniters. This interpretation may be overcome by amending the claim to recite a spark plug in place of a spark igniter and would place the claim in condition for allowance. Newly discovered reference RILEY has been applied in place of THOMAS as the latter does not explicitly disclose a body portion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555. The examiner can normally be reached M-F 8:30-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                           /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747